266 P.3d 221 (2012)
BATTLE GROUND PLAZA, LLC, a California limited liability company, Respondent,
v.
Douglas M. RAY; Eugene Anderson and William Macrae-Smith, as co-personal representatives of the Estate of Irwin P. Jessen, Petitioners,
Scott Brothers Oil, Inc.; Time Oil Company, Inc., Defendants.
No. 86501-9.
Supreme Court of Washington.
January 5, 2012.


*222 ORDER
¶ 1 Department II of the Court, composed of Chief Justice Madsen and Justices Chambers, Fairhurst, Stephens and González, considered at its January 4, 2012, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. Review of the issues raised in the Respondent's answer is also denied.
/s/ Madsen, C.J.
CHIEF JUSTICE